DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive. Applicant argues the prior art fails to teach:
determining a respective position of the sensor among a series of sensors which comprises of:
determining the first sensor in the series of sensors responsive to a first input/output (1/0) pin of the sensor being connected to a ground wire or a power wire; 
determining that the sensor is not the first sensor in the series of sensors responsive to the first I/O pin being connected to another sensor in the series of sensors.
Examiner respectfully disagrees. According to the Oxford dictionary, position is defined as a particular way in which something is placed or arranged. It is also defined as where something is located. Determining the respective position of the sensor is taught by Yu by way of hierarchy . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sensor" in line 2 of the preamble.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggest replacing “the” with “a” as possible rectification. 

Regarding Claim 1, the second limitation states “wherein the determining of the respective position of the sensor among the series of sensors comprises either: determining  that the sensor is the first sensor in the series of sensors responsive to a first input/output (I/O) pin  of the sensor being and determining  that the sensor is not the first sensor in the series of sensors responsive to the first I/O pin being connected to another sensor in the series of sensors”. It is unclear whether one or both limitations must be met to determine position of a sensor. 

Claim 13 would also need to agree with Claim 1 to prevent future uncertainty/indefiniteness. 

Claims 2 through 12 and 14 through 20 are also rejected due to their dependency of the independent claims.

Regarding Claim 1, the applicant claims a method that determines a respective position of a sensor among a series of sensors performing either a first or second procedure. It would seem that the method determines the first sensor in the series of sensors and possibly (figuratively speaking) a second and third sensor, but remains unclear how the applicant determines (with respect to the drawing) the fourth sensor based on the following logic and limitation of the second procedure: “determining in an event that the sensor is not the first sensor in the series of sensors responsive to the first I/O pin being connected to another sensor in the series of sensors (second sensor), wherein the first procedure comprises transmitting first data of sensed at least one parameter via a second I/O pin of the sensor (first or second sensor), and wherein the second procedure comprises either or both of: receiving second data from the preceding sensor in the series of sensors via a first I/O pin of the sensor; and transmitting the first data and the second data via the second I/O pin (third sensor)”. There seems to be a third data missing (receive/transmitted) and therefore renders the claim indefinite. 

Claim 13 suffers from the same deficiencies as Claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (20190041504A1), in view of Jiang et al. (CN201600454U), herein referred to as Jiang.


While Yu generally discloses using the sensors to transmit data of a sensed parameter (Para [0036]) Yu fails to specifically teach: wherein the first procedure comprises transmitting first data of sensed at least one parameter via a second input/output (I/O) pin of the sensor, and wherein the second procedure comprises either or both of: receiving second data from a preceding sensor in the series of sensors via a first I/O pin of the sensor; and transmitting the first data and the second data via the second I/O pin. However, in a related field, Jiang teaches distance sensing modules with sensors, where each module is capable of transmitting and receiving distance information from the preceding module: wherein the first procedure comprises transmitting first data of sensed at least one parameter via a second input/output (I/O) pin of the sensor (Para [0022], Fig. 1, 12a-12b), and wherein the second procedure comprises either or both of: receiving second data from a preceding sensor in the series of sensors via a first I/O pin of the sensor; and transmitting the first data and the second data via the second I/O pin (Para [0023], Fig. 1, 12b-12c). Therefore, it would have been obvious to one of ordinary 
	Regarding Claim 2, Yu further teaches: The method of Claim 1, wherein the determining of the respective position of the sensor among the series of sensors comprises determining a unique identification (ID) of the sensor based on the respective position of the sensor in the series of sensors ( Para [0049]).
	Regarding Claim 3, Yu further teaches: The method of Claim 2, wherein the first data further comprises the unique ID of the sensor (Para [0085], [0089] - [0091]).
	Regarding Claim 4, Yu further teaches: The method of Claim 1, wherein the determining of the respective position of the sensor among the series of sensors comprises: determining a first voltage level on a first pin of the sensor and a second voltage level on a second pin of the sensor; and determining the respective position of the sensor based on binary values represented by the first voltage level and the second voltage level (Examiner's note: "high" is equivalent to 1 and "low" is equivalent to 0; Para [0042], [0085]).
	Regarding Claim 5, Yu further teaches: The method of Claim 4, wherein each of the first pin and the second pin of the sensor is either unconnected or connected to an electrical ground (Examiner's note: It is inherent that a pin must either be unconnected or connected; (Para [0041])).

Regarding Claim 6, Yu further teaches: The method of Claim 4, further comprising: determining a unique identification (ID) of the sensor based on the binary values represented by the first voltage level and the second voltage level (Para [0042, [0085]).
Regarding Claim 8, Yu further teaches: The method of Claim 4, further comprising: receiving a feedback signal from a succeeding sensor in the series of sensors via the second I/O pin (Para [0100]); and transmitting the feedback signal to an electronic control unit (ECU) (Para [0100], (Examiner's Note: 
Regarding Claim 9, Yu further teaches: The method of Claim 1, wherein the determining of the respective position of the sensor among the series of sensors comprises determining the sensor to be first sensor in the series of sensors responsive to the first I/O pin being connected to an electrical ground or a power source and the second I/O pin being connected to a succeeding sensor in the series of sensors (Fig. 8-9).
Regarding Claim 10, Yu further teaches: The method of Claim 1, wherein the first procedure further comprises: receiving an acknowledge (ACK) signal from a succeeding sensor in the series of sensors via the second I/O pin responsive to transmitting the first data; and optionally performing signal processing based on the first data (Para [0100]).

Regarding Claim 11, Yu further teaches: The method of Claim 1, wherein the second procedure further comprises: receiving an acknowledge (ACK) signal from a succeeding sensor in the series of sensors via the second I/O pin responsive to transmitting the first data (Para [0100]); and optionally performing signal processing based on an aggregate of the first data and the second data.

Regarding Claim 12, Yu further teaches: The method of Claim 1, wherein the second procedure further comprises: receiving a complete signal from an electronic control unit (ECU) via the second I/O pin responsive to transmitting the first data; and optionally performing signal processing based on an aggregate of the first data and the second data, wherein the complete signal indicates that the sensor is a last sensor in the series of sensors (Para [0100], [0104]).
Claim 13, 14, and 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yu and Jiang, in view of Hu et al., (US 20150363027A1), herein referred to as Hu.

Regarding Claim 13, Yu teaches: An apparatus (Para [0072]), comprising: a sensor (Fig. 6) comprising: a sensing circuit (Fig. 8) capable of sensing at least one parameter and generating first data of the sensed at least one parameter (Para [0003]); a physical contact hardware (Para [0002], [0116]); and a processing circuit coupled to the sensing circuit and the physical contact hardware (Para [0002], vehicle bus module 3), the processing circuit capable of: determining a respective position of the sensor among a series of sensors (Fig. 8 & 9, [0049]); and based on a result of the determining [0049], performing either: a first procedure responsive to the result of the determining indicating the sensor being a first sensor in the series of sensors, or a second procedure responsive to the result of the determining indicating the sensor not being the first sensor in the series of sensors [0050], wherein the determining of the respective position of the sensor among the series of sensors [0042] comprises either: determine that the sensor is the first sensor in the series of sensors responsive to a first input/output (I/O) pin, of the sensor being connected to a ground wire or a power wire [0013, 0049-0055]; determine that the sensor is not the first sensor in the series of sensors, responsive to the first I/O pin being connected to another sensor in the series of sensors [0013, 0049-0053]. 
While Yu generally discloses using the sensors to transmit data of a sensed parameter ([0036]) Yu specifically fails to teach: wherein the first procedure involves the processing circuit transmitting the first data of the sensed at least one parameter via a second input/output (I/O) pin of the physical
contact hardware, and wherein the second procedure involves the processing circuit performing either or both of: receiving second data from a preceding sensor in the series of sensors via a first I/O pin of the physical contact hardware; and transmitting the first data and the second data via the second I/O pin.
However, in a related field, Jiang teaches distance sensing modules with sensors, where each module is capable of transmitting and receiving distance information from the preceding module: 
Yu as modified by Jiang fails to teach via physical contact hardware.
However, Hu teaches a touch sensing device including physical contact hardware (three conductive sensor pad units) and a processing unit where three signals are processed, generating at least three variables (Para [0036]; Fig. 2B). Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of the combination of Yu and Jiang, in view of Hu, to incorporate physical contact hardware as a means for input and sensor modules capable of receiving data from the preceding sensor for redundancy, reference, and reliability of the sensor system.

Regarding Claim 14, Yu further teaches: The apparatus of Claim 13, wherein, in determining the respective position of the sensor among the series of sensors, the processing circuit is capable of determining a unique identification (ID) of the sensor based on the respective position of the sensor in the series of sensors, and wherein the first data further comprises the unique ID of the sensor (Para [0049], [0085], [0089] - [0091]).

Regarding Claim 19, Yu further teaches: The apparatus of Claim 13, wherein, in determining the respective position of the sensor among the series of sensors, the processing circuit is capable of determining the sensor to be first sensor in the series of sensors responsive to the first I/O pin being connected to an electrical ground or a power source and the second I/O pin being connected to a succeeding sensor in the series of sensors (Fig. 8 & 9; [0089-0090]).

.

Allowable Subject Matter

Claims 7 and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 7, the combination of the references teaches all of the limitations of claim 6. Yu further teaches first or second pin, when connected to an electrical ground, is "0" or low (Para [0085]). Yu also teaches an "overhead end" and "overhead signal" which correspond to the floating pin of the fourth sensor (Fig. 8, 9; Para [0085]). However, the combination of these references does not teach: wherein a respective binary value of the first voltage level on the first pin or the second voltage level on the second pin is "0" responsive to the first pin or the second pin being connected to an electrical ground, and wherein the respective binary value of the first voltage, level on the first pin or the second 
Regarding Claim 15, the combination of Yu, Jiang, and Hu teach all of the limitations of claim 13. Yu further teaches wherein, in determining the respective position of the sensor among the series of sensors, the processing circuit is capable of: determining a first voltage level on a first pin and second voltage level on the second pin of the sensor [0049]. Hu teaches physical contact hardware (Para [0036]; Fig. 2B). However, the combination of these references fail to teach determining the respective position of the sensor based on binary values represented by the first voltage level and the second voltage level. 

Claim 16 through 18 are rejected based on their dependency to Claim 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MICHAEL J SINGLETARY/               Examiner, Art Unit 2863  

/NATALIE HULS/               Primary Examiner, Art Unit 2863